Citation Nr: 0113337	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  98-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right wrist.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to July 
1991.  He served in the Southwest Asia Theater of operations.  

This matter arose as a result of a March 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that, inter alia, denied claims 
of entitlement to service connection for post-traumatic 
stress disorder, a respiratory disorder, including as due to 
an undiagnosed illness, and to a compensable rating for 
residuals of a right wrist fracture.  The veteran appealed 
these determinations to the Board of Veterans' Appeals 
(Board), and the matter was developed for appellate review by 
the RO in Atlanta, Georgia, which is the RO with jurisdiction 
over the veteran and his records.  In a decision dated in May 
1999, the Board upheld the denials of the claimed benefits.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
August 2000, the Court granted a joint motion of the parties, 
vacated the Board's decision with respect to these three 
issues, and remanded the case to the Board for further 
proceedings consistent with the Court's Order.  Copies of the 
Order and the joint motion have been placed in the claims 
file.  

In December 2000, the Board wrote to the attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded in March 2001 
by submitting a written argument to the Board in support of 
the appeal.  That submission has been associated with the 
claims file.  


REMAND

In his submission of March 2001, the attorney-representative 
noted that there were several additional claims that were 
denied by the Board in May 1999 that were not included in the 
joint motion for remand.  These were, the attorney-
representative said, entitlement to service connection for a 
urinary condition, hemorrhoids, rheumatoid arthritis, acral 
hyperhidrosis, an eye disorder, and entitlement to an earlier 
effective date for a grant of service connection for acne 
vulgaris.  The appeal with respect to these issues was 
dismissed by the Court in its August 2000 Order.  The 
attorney-representative noted, however, that in light of the 
recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, the Board must 
consider or remand these claims.  The Act, the attorney-
representative said, mandated that VA comply with several 
specific adjudication requirements regarding notice and the 
duty to assist that must be provided to all claimants and 
their claims, citing Holliday v. Principi, No. 99-1788 (U.S. 
Vet. App. Feb. 22, 2001).  The attorney-representative 
stated:  "These obligations thus apply to [the veteran] and 
all of his claims that were at issue and adversely decided in 
the Board's May 24, 1999, decision."  

The attorney-representative further stated that until such 
time as the RO conducts the evidentiary and other development 
required by the joint motion and the Act, the veteran 
reserved the right to respond with argument and submit 
additional evidence of record regarding his various claims.  

The Board in May 1999 denied the claims for service 
connection for a urinary condition, hemorrhoids, rheumatoid 
arthritis, acral hyperhidrosis, and an eye disorder on the 
basis that they were not well grounded.  The Court's Order 
dismissing these claims was entered on August 18, 2000, and 
became final 60 days later.  See 38 U.S.C.A. §§ 7291(a), 
7292(a) (West Supp. 2000); 28 U.S.C. § 2107(a), (b) (1994).  

The Veterans Claims Assistance Act of 2000 applies to any 
denial that became final during the period beginning on July 
14, 1999, and ending on November 9, 2000, the date of 
enactment of the act, if such denial was issued because the 
claim was not well grounded and a timely motion for review is 
made.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100.  Any such claim 
may be readjudicated under chapter 51 of title 38, United 
States Code, as amended by the Act, as if the denial had not 
been made, and readjudication may come at the request of the 
claimant or on the motion of the Secretary.  Id.  There is no 
question that the motion of the attorney-representative is 
timely in this case.  Id.  

However, the motion of the attorney-representative to reopen 
the claim of entitlement to an earlier effective date for a 
grant of service connection for acne vulgaris does not come 
within the express terms of section 7(b) of the Veterans 
Claims Assistance Act of 2000, as that claim was not denied 
on the basis that it was not well grounded.  As the time for 
appealing the Order of the Court of Appeals for Veterans 
Claims has lapsed, the denial of that claim is final and may 
only be reopened if new and material evidence is submitted to 
do so.  If the veteran desires to file an application to 
reopen his claim of entitlement to an effective date earlier 
than April 27, 1995, for a grant of service connection for 
acne vulgaris, he should contact the RO.  

The veteran essentially contends that he acquired a chronic 
psychiatric disorder, including post-traumatic stress 
disorder, and a respiratory disorder, as a consequence of his 
experiences and exposure to chemicals in Saudi Arabia during 
the Persian Gulf War.  The joint motion in this case noted 
that contrary to the provisions of 38 U.S.C.A. § 5103 (as in 
effect prior to November 9, 2000) and 38 C.F.R. 
§ 3.103(c)(2), the Board had failed to ensure that the 
veteran was informed that he should submit evidence, which he 
identified for the record before a hearing officer, that 
could render his claim well grounded.  This aspect of the 
appeal has been overtaken by enactment of the Veterans Claims 
Assistance Act of 2000, which has eliminated the requirement 
that a claim for service connection be well grounded.  

At a hearing before a hearing officer in November 1997, the 
veteran testified that his psychiatric problems and 
respiratory disorder were first manifested in service.  The 
Board in May 1999 found that the medical evidence of record 
did not demonstrate that the veteran currently had an 
acquired psychiatric disorder or a respiratory disorder.  The 
joint motion indicates that the Board failed to consider his 
claim for service connection for a respiratory disorder due 
to an undiagnosed illness under the provisions of 38 C.F.R. 
§ 3.317.  

The joint motion notes that the veteran served in the Persian 
Gulf War as a petroleum supply specialist with A Company, 9th 
Battalion, 1st Aviation Regiment.  (This appears to have been 
the veteran's last assignment; his Personnel Qualification 
Record indicates that he served during the time frame 
encompassing the Persian Gulf War with I Company, 9th 
Battalion, 1st Aviation Regiment.)  X-rays performed by VA in 
May 1995 found "accentuated peribronchial pulmonary 
interstitial markings in the basal segments of [the] right 
lower lobe requiring to rule out underlying interstitial 
pneumonia."  On VA examination in November 1995, a chest X-
ray showed "increased interstitial markings bilaterally," 
which were felt to represent questionable interstitial 
scarring bilaterally.  

In a statement dated in November 1995, the veteran reported 
that he served in Germany with the 9th Battalion, 1st Aviation 
Regiment, 1st Armored Division, and that his unit traveled 
throughout Kuwait and Iraq "after the bombing and before the 
cease fire agreement."  He asserted that he "was [a] 
victim[] of the burning oil wells and radiation fall out 
[sic] from bombing mission[s]."  In another statement 
submitted in August 1996, the veteran described traveling 
through and breathing thick smoke from "burning oil wells."  

In his notice of disagreement with the March 1997 rating 
decision, the veteran noted that the RO had not addressed his 
post-traumatic stress disorder, for which he was being 
treated at the VA Medical Center, Decatur, Georgia.  He 
indicated that that was where he was being treated for all of 
his conditions.  At his November 1997 hearing, he testified 
that a VA physician had basically told him that he thought 
that the veteran was suffering from post-traumatic stress 
disorder.  He also testified that he found himself winded 
whenever he participated in sports such as basketball and 
softball, and that he found himself having to sit down, stop 
and take a breath just going down a flight of stairs.  
Although the Board found that the veteran did not have a 
current respiratory disorder, the joint motion found that he 
had the signs and symptoms of an undiagnosed illness 
involving the respiratory system that was cognizable under 
the provisions of 38 C.F.R. § 3.317.  The joint motion noted 
that the veteran testified that he was exposed to burning oil 
wells and air polluted from radiation fallout from bombing 
missions.  He complained of shortness of breath and was 
easily winded.  His breathing had deteriorated to the point 
that he could not engage in normal physical exertion, such as 
walking down stairs, without becoming short of breath.  

Finally, the joint motion states that the August 1992 VA 
examination of the veteran's right wrist was inadequate for 
rating purposes.  It was noted that the examination report 
contained no findings as to whether the residuals of a 
fracture of the right wrist caused any pain on movement, 
weakened movement, excess fatigability or incoordination, and 
did not determine the range of motion of the wrist pursuant 
to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
In addition, the examiner did not enter a finding as to 
whether the veteran's wrist had ankylosis and, if so, the 
degree of palmar flexion, ulnar or radial deviation, or 
dorsiflexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  

In view of the Court's Order in this case and the 
comprehensive nature of the Veterans Claims Assistance Act of 
2000, the Board is of the opinion that further development is 
necessary prior to final appellate consideration of this 
case.  Accordingly, this case is hereby REMANDED to the RO 
for the following action:  

1.  In addition, the RO should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him for psychiatric disability, including 
post-traumatic stress disorder; his 
respiratory complaints; and his right 
wrist fracture at any time since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  This should 
specifically include all outstanding 
medical records pertaining to the veteran 
from the VAMC, Decatur, Georgia.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims file, and the veteran and his 
attorney-representative so notified.  

2.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In this regard, the 
veteran should be specifically advised 
that, with respect to any service 
connection claim, a medical opinion 
relating a current claimed disability to 
service or to an incident of service 
origin would strengthen his claim.  Any 
such submissions should be associated 
with the claims file.

3.  In connection with his claim for 
service connection for post-traumatic 
stress disorder, the veteran should be 
requested to provide a detailed stressor 
statement regarding the stressful 
incidents he claims to have experienced 
during his service in the Persian Gulf 
War from December 17, 1990, to May 1, 
1991.  This statement, together with any 
other relevant evidence of record, should 
be provided to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) and that organization 
should be requested to verify, to the 
extent possible, the stressors claimed by 
the veteran.  

4.  After associating with the claims 
file the report received from USASCRUR, 
the RO should determine which stressors, 
if any, have been verified.  

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests should be 
performed and all manifestations of 
current disability described in detail.  
It is requested that the examiner review 
the claims file in detail and offer an 
opinion as to whether it is at least as 
likely as not that the veteran now 
manifests a psychiatric disorder that is 
related to service or to any incident of 
service origin.  If post-traumatic stress 
disorder is diagnosed, the examiner is 
requested to identify the stressor or 
stressors that support the diagnosis.  A 
complete rationale should be offered for 
all opinions and conclusions expressed.  

6.  In addition, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
whether he manifests signs and symptoms 
of an undiagnosed illness involving the 
respiratory system under the provisions 
of 38 C.F.R. § 3.317 as a consequence of 
his service in the Persian Gulf War.  All 
indicated studies should be undertaken, 
and all manifestations of current 
disability should be described in detail.  
The claims file, to include a copy of 
this REMAND, should be made available to, 
and be reviewed by the examining 
physician in connection with the 
examination.  A complete rationale should 
be provided for any opinion or conclusion 
expressed.  

7.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the current severity of his service-
connected residuals of a fracture of the 
right wrist.  All indicated studies 
should be undertaken, and all 
manifestations of current disability 
should be described in detail.  The range 
of motion of the right wrist should be 
set forth in degrees of motion; if the 
wrist is found to be ankylosed, the 
degree of palmar flexion, ulnar or radial 
deviation, and dorsiflexion should be 
reported.  The examiner should identify 
the limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
joint exhibits weakened movement, excess 
fatigability, or incoordination.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
claims file should be made available to, 
and should be reviewed by the examining 
physician in connection with the 
examination.  A complete rationale should 
be provided for any opinions or 
conclusions expressed.  

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

9.  Following completion of the 
development requested above and any 
further indicated development, the RO 
should readjudicate the claims of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
post-traumatic stress disorder, and to 
service connection for a respiratory 
disorder, to include as due to an 
undiagnosed illness pursuant to the 
provisions of 38 C.F.R. § 3.317.  The RO 
should also readjudicate the veteran's 
claim of entitlement to an increased 
(compensable) rating for residuals of a 
fracture of the right wrist.  

10.  Finally, in view of the motion of 
the attorney-representative dated in 
March 2001, the RO should readjudicate 
the claims of entitlement to service 
connection for a urinary condition, 
hemorrhoids, rheumatoid arthritis, acral 
hyperhidrosis, and an eye disorder 
pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100.  The claims must be 
readjudicated under chapter 51 of title 
38, United States Code, as amended by the 
Veterans Claims Assistance Act of 2000, 
as if the prior denials of the claims had 
not been made.  

11.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, or if a timely notice of 
disagreement is received with respect to 
any other matter, a supplemental 
statement of the case should be issued, 
and the veteran and his attorney-
representative should be afforded the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and readjudication; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



